Citation Nr: 0803405	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-28 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a dental disorder 
due to trauma to include for dental treatment purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to November 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issues of service connection for a bilateral knee 
condition and service connection for dental disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a January 1989 decision, the RO denied service 
connection for a bilateral knee disorder.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's January 1989 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's January 1989 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).

2.  New and material evidence has been received since the 
RO's January 1989 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006), 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  In the instant case, the 
appellant's claim is being granted to the extent that it is 
being reopened.  As such, any deficiencies with regard to the 
VCAA are harmless and non-prejudicial.


II. Law

New and Material Evidence

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial in 
January 1989, the RO found that the veteran's service medical 
records revealed a history of knee problems since the veteran 
was 16 years of age, and that while he did receive treatment 
while in service due to increased aggravation, the post-
service VA examination of October 1988 showed normal knees.  
Thus, as there were no disabling residuals shown on VA 
examination, service connection for a bilateral knee 
disability was denied.  The veteran did not appeal this 
determination, and the January 1989 rating decision is final.  
38 U.S.C.A. § 7105.  


Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).


Aggravation

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

To that end, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disease or injury 
existed before acceptance and enrollment, and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

VA's General Counsel has held, in part, that 38 C.F.R. § 
3.304(b) was inconsistent with 38 U.S.C.A. § 1111 to the 
extent that it stated that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service.  The 
General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel indicated that the claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Accordingly, the General Counsel 
held that section 3.304(b) was therefore invalid and should 
not be followed. VAOPGCPREC 3-2003 (2003).  The Board also 
notes that the U. S. Court of Appeals for the Federal Circuit 
reached the same conclusion in 2004, by holding that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir., 2004).  The Court went further to hold that "if 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim is one for service 
connection" rather than for service-connected aggravation.  
Id.   

The provisions of 38 C.F.R. § 3.304(b) were amended effective 
May 4, 2005 (See 70 Fed. Reg. 23029 (May 4, 2005)) and are 
now consistent with 38 U.S.C.A. § 1111.

The Board notes that under 38 C.F.R. § 3.304(b)(1), a history 
of the preservice existence of conditions recorded at time of 
examination alone does not constitute a notation for purposes 
of the presumption.  However, it will be considered with 
other clinical observations made at the time of the 
examination.  


III. Analysis

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of lay testimony presented by the veteran during his November 
2007 Board hearing.  During that hearing, the veteran stated 
that his knee injury did not pre-exist his period of active 
duty, that his knees now swell (in addition to the pain, 
locking, and popping as previously reported), and that he has 
arthritis in the knees.  The veteran also stated that he had 
received treatment from private physicians for a bilateral 
knee condition.

As to the statements concerning post-service symptomatology 
including the onset of arthritis in the knees, the additional 
evidence is new and material.  It includes competent evidence 
that cures a prior evidentiary defect.  Further, the new 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim.  In January 1989, the veteran's claim was denied 
because the VA examination showed no evidence of post-service 
knee pathology.  Therefore, the veteran's testimony does not 
duplicate evidence previously of record, and it is relevant 
to the reason for the previous denial.  

The Board notes that the veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Recently, the Court also held that a layperson is competent 
to identify a medical condition, to report a contemporaneous 
diagnosis, or describe the symptoms at the time supported by 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, 
because the veteran is competent to report outward physical 
symptoms, and to report a diagnosis (such as arthritis), the 
veteran was competent to submit lay evidence, concerning a 
bilateral knee condition, during his Board hearing.

New and material evidence has been received since the RO's 
January 1989 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a bilateral knee condition is granted.


REMAND

The Board has reopened the veteran's claim for service 
connection for a bilateral knee disability.  However, the 
Board finds that the veteran should be afforded a VA 
evaluation for a bilateral knee condition, to include all 
appropriate diagnostic testing in order to determine the 
etiology of the veteran's current disability.  The examiner 
should confirm the exact nature and diagnosis of any current 
knee disability.  The examiner should opine as to whether it 
is more likely than not, less likely than not, or at least as 
likely as not, that any current knee disability is related to 
the veteran's period of service.  If the examiner finds that 
the veteran's knee condition preexisted his period of active 
service, the examiner must note whether the veteran's 
condition increased in severity during his period of active 
service, and whether the veteran has suffered a permanent 
worsening as a result.  If so, the examiner must state 
whether it is at least as likely as not that such increase 
was due to the natural progression of the disorder, or if 
not, due to an aggravation of the disorder by service.

The veteran filed a claim for dental treatment in April 2001.  
The veteran has stated that he sustained trauma to his front 
teeth after biting a piece of ice.  He testified that as a 
result, two teeth were extracted, and a temporary bridge was 
installed that was later replaced post-service by VA with a 
permanent bridge that has subsequently broken.  The veteran 
stated that what he wanted was dental treatment to have the 
bridge replaced.  As a result, the veteran is seeking VA 
dental treatment.  Service medical records do show extensive 
dental treatment in 1985 including what appears to be an 
extraction of tooth number 8.  It is unclear from the records 
as to whether such was due to trauma.  However, under the 
holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a 
claim for service connection is also considered a claim for 
VA outpatient dental treatment.  Direct service-connection 
may be granted for dental disorders due to trauma; but other 
dental disorders may be service-connected for one-time dental 
treatment purposes.  See 38 C.F.R. § 3.381 (treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are defined as non-disabling conditions, and may 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment).  It appears that the veteran is claiming 
service connection due to trauma for dental treatment 
purposes (that is, for replacement of his bridge).

In light of the above evidence, the veteran should be 
afforded a comprehensive dental examination in order to 
determine whether he has residuals of dental trauma, as well 
as any missing teeth that have not been replaced that were 
likely extracted due to disease or pathology.  See 38 
U.S.C.A. § 5103A(d).  As well, dental treatment since his 
period of active duty is also absent from his file.

On remand, the RO should obtain complete information from the 
veteran regarding any dental treatment obtained since 
separation from service, as well as the health care providers 
that have provided treatment for his knee disability since 
service, and should associate any records not already 
obtained with the record on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issue of service 
connection for dental trauma including the 
relevant dental regulations outlining the 
veteran's ability to receive service 
connection for dental treatment purposes, and 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal in accordance with all pertinent legal 
criteria.

2.  The RO/AMC should contact the veteran and 
ask that he identify all sources of dental 
treatment since his release from active duty, 
and to furnish signed authorizations for 
release to the VA of private medical records 
in connection with each non-VA source 
identified.  Copies of the medical records 
from all sources, including VA records, (not 
already in the claims folder) should then be 
requested.  All records obtained should be 
added to the claims folder.

If requests for any private or non-VA 
government treatment records are not 
successful, the RO/AMC should inform the 
veteran of the non-response so that he will 
have an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in support 
of his claim. 38 C.F.R. § 3.159 (2006).

3.  The AMC should also take appropriate 
steps to contact the veteran and obtain 
the names and addresses of all medical 
care providers who have treated him for 
his bilateral knee disability since 
service.  After obtaining proper 
authorization, the AMC should obtain any 
relevant records from this/these 
provider(s) that are not already of 
record in order to ensure that complete 
records from these facilities are of 
record.

4.  After receipt of the veteran's medical 
records, to the extent available, schedule 
the veteran for a VA examination, to include 
all appropriate diagnostic testing, to 
determine the etiology of the veteran's 
current bilateral knee disability.  The 
claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests, including 
X-rays, should be accomplished.  A rationale 
for any opinion expressed should be provided.  
The examiner should respond to the following:

a).  Identify all current bilateral knee 
diagnoses;

b).  Is it at least as likely as not that a 
bilateral knee disability preexisted the 
veteran's military service;

b).  If it is determined that the veteran had 
a preexisting bilateral knee disability, did 
such increase in severity during his period 
of service;

c).  If there was an increase in severity 
during service, was the increase in severity 
due to the natural progress of the disease or 
if not, due to aggravation of the disorder by 
service;  

d).  If the examiner determines that a 
bilateral knee disability did not preexist 
the veteran's military service, is it at 
least as likely as not that a currently 
diagnosed bilateral knee disability had its 
onset in service.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

5. Further, following the receipt of all 
dental records available, the veteran should 
be afforded a VA dental examination to 
ascertain whether or not he currently has 
residuals of an injury of the front teeth.  
It should be specifically noted whether any 
dental condition found is at least as likely 
as not related to any trauma or injury 
sustained while he was on active duty.  The 
claims folder must be made available to the 
examiner for review, and a notation to the 
effect that this record review took place 
should be included in the report.  

6.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  The dental claim should 
be reviewed on a direct basis for service 
connection due to in-service trauma and for 
dental treatment purposes.  If the issues 
remain denied, the veteran should be provided 
with a supplemental statement of the case as 
to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


